DETAILED ACTION
This Non-Final Office Action is in response to the amendment and / or remarks filed on February 11, 2021.  Claims 1 – 4 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2012 / 0007705 A1) to Fullerton et al., in view of (U.S. Patent Publication Number 2009 / 0289090 A1) to Fullerton et al., and (U.S. Patent Number 8,936,222 B1) to Bastian et al.
Regarding claim 1, Fullerton et al., ‘705 discloses the connection structure (1000) connecting the first member (1002A) and the second member (1002B) with the magnetic force (i.e. via (N-Pole + & S-Pole -) Polarities), wherein 
the first member (1002A) has the first attraction section (i.e. Coding Middle Portion of (1002A) in Figures 13A, 13B & 13C) including the attraction piece (1006A) as the magnet or the magnetic body (See Figures 13A, 13B & 13C), 

the first attraction section (i.e. Coding Middle Portion of (1002A) in Figures 13A, 13B & 13C) and the second attraction section (i.e. Coding Middle Portion of (1002B) in Figures 13A, 13B & 13C) are formed such that the first member (1002A) and the second member (1002B) are connected (See Figures 13A, 13B & 13C), and 
the first attraction section (1002A) and the second attraction section (1002B) are formed such that the magnetic force (i.e. via (N-Pole + & S-Pole -) Polarities) by which the first attraction section (i.e. Coding Middle Portion of (1002A) in Figures 13A, 13B & 13C) and the second attraction section (i.e. Coding Middle Portion of (1002B) in Figures 13A, 13B & 13C) are attracted is stronger when the relative positional relationship between the first member (1002A) and the second member (1002B) in accordance with the relative is any of the plurality of specific positional relationships than when the relative positional relationship is not the specific positional relationship (See Paragraph 0102, 0103, 0104 & 0105) (See Figures 13A, 13B & 13C),
the first attraction section (i.e. Coding Middle Portion of (1002A) in Figures 13A, 13B & 13C) have the third attraction piece (1004A) (See Figure 13C), 
the second attraction section (i.e. Coding Middle Portion of (1002B) in Figures 13A, 13B & 13C) have the fourth attraction piece (1004B) formed such that the area of not change regardless of the relative positional relationship (See Figure 13C), and  
the third attraction piece (1004A) and the fourth attraction piece (1004B) are formed in an annular shape about the rotation axis (See Figure 13C).
(i.e. with respect to Figures 13A & 13B the square shape embodiment is considered “annular shape” as it surrounds an inner shape.  The square shape embodiment in Figures 13A & 13B meets the “annular shape” about the rotation axis at each of the four (4) rotational positions when the square shape embodiment is rotated and turned 90° degrees each time.  Each time the square shape embodiment is rotated and turned 90° degrees about the rotational axis, the fourth attraction piece (1004B) area region overlaps the third attraction piece (1004A) area region when viewed from the direction of connection and does not change regardless of the relative position relationship.
In addition, the embodiment in Figure 13C meets the “annular shape” around 360° degree rotational positions.)
However, Fullerton et al., ’705, does not explicitly disclose the connection so as to be rotatable relative to each other about the rotation axis parallel to the direction of connection with the resulting change in attraction force due to the change in relative positional relationship between the respective first and second attraction sections.
Fullerton et al., ‘090 teaches the first attraction section (1006) and the second attraction section (1008) are formed such that the first member (1002) and the second member (1004) are connected so as to be rotatable relative to each other about the 
the first attraction section (1006) and the second attraction section (1008) are formed such that the magnetic force (i.e. via (N-Pole & S-Pole) Polarities) by which the first attraction section (1006) and the second attraction section (1008) are attracted is stronger when the relative positional relationship between the first member (1002) and the second member (1004) in accordance with the relative rotation is any of the plurality of specific positional relationships than when the relative positional relationship is not the specific positional relationship (See Paragraph 0035, 0036, 0037 & 0038) (See Figures 10, 11A, 11B, 11C, 11D, 11E, 11F, 11G, 11H & 11I) for the purpose of increasing and / or decreasing the pull force, shear force, or any other force between the substantially aligned first and second field emission structures (See Paragraph 0037).
It would have been obvious to one having ordinary skill in the art at time the invention was effectively filed to make the connection so as to be rotatable relative to each other about the rotation axis parallel to the direction of connection as taught by Fullerton et al., ‘090 with the connection structure of Fullerton et al., ‘705 in order to increase and / or decrease the pull force, shear force, or any other force between the substantially aligned first and second field emission structures (see paragraph 0037).
However, Fullerton et al., ’705 does not disclose the first member being the member attached to the rear surface of the smartphone, and the second member being the member held by the user.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first member being the member attached to the rear surface of the smartphone, and the second member being the member held by the user as taught by Bastian et al., with the connection structure of Fullerton et al., ‘705 in order to provide portable storage and also provide quick and easy removal to detach the smartphone device from the user arm band as needed.

Regarding claim 2, Fullerton et al., ‘705 discloses the first attraction section (i.e. Coding Middle Portion of (1002A) in Figure 13C) and the second attraction section (i.e. Coding Middle Portion of (1002B) in Figure 13C) are formed such that the area of the region where the first attraction section (i.e. Coding Middle Portion of (1002A) in Figure 13C) and the second attraction section (i.e. Coding Middle Portion of (1002B) in Figure 13C) overlap each other when viewed from the direction of connection changes in accordance with the relative rotation (See Figures 13A, 13B & 13C).  

Regarding claim 3, Fullerton et al., ‘705 discloses the first attraction section (i.e. Coding Middle Portion of (1002A) in Figure 13C) has the plurality of first attraction pieces (1006A) disposed along the circumference of the circle about the rotation axis (See Figure 13C), and 


Regarding claim 4, Fullerton et al., ‘705 as modified by Fullerton et al., ‘090 discloses wherein the plurality of first attraction pieces (1006A) include the first attraction piece (i.e. 1st Magnet Piece of 1006A) having the first polarity (i.e. (S-Pole) and the first attraction piece (i.e. 2nd Magnet Piece of 1006A) having the second polarity (i.e. (N-Pole) opposite to the first polarity (i.e. (S -Pole), the first attraction piece (i.e. 1st Magnet Piece of (1006A)) having the polarities being disposed in accordance with the predetermined distribution {(i.e. Barker Length 7 Code) or (i.e. Exemplary Code) or (2-D Correlated Electromagnetics) or (3-D Correlated Electromagnetics)} determined in advance, and 
the plurality of second attraction pieces (1008A) include the second attraction piece (i.e. 2nd Magnet Piece of 1008A) having the first polarity (i.e. (N-Pole)) and the second attraction piece (i.e. 2nd Magnet Piece of 1008A) having the second polarity (i.e. (N-Pole)), the second attraction pieces (i.e. 2nd Magnet Piece of 1008A) having the polarities being disposed so as to correspond to the plurality of first attraction pieces (1006A) (See Paragraphs 0023, 0024, 0025, 0026, 0027, 0028, 0029, 0030, 0031, 0036, 0037, 0038 & 0039) (See Figures 2A, 2B, 2C, 3A, 4A, 7, 8 & 9).
  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 3 & 4 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/L.L.V/Examiner, Art Unit 3734   
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734